Title: From James Madison to Paul Hamilton, 17 March 1812
From: Madison, James
To: Hamilton, Paul


Mar. 17. 1812
In order to fix the extent of the authorized loan, the time of opening it, & the dates of its several instalments, it is requisite that the monthly expenditures in the War & Navy Depts. should be known as far as may be practicable. Will the Secretary of the Navy be so good as to have the estimates to the end of the present year, made out in his Department and furnished to the Secretary of the Treasury?
J. M.
